Case 6:20-cr-00078-PGB-DCI Document 18 Filed 06/11/20 Page 1 of 3 PageID 51




                       UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF FLORIDA
                            ORLANDO DIVISION

  UNITED STATES OF AMERICA

      v.                                    Criminal No. 6:20-cr-78-Orl-40DCI

  MAX BENNETT CHAMBERS

                 NOTICE OF PENDENCY OF OTHER ACTIONS

           In accordance with Local Rule 1.04(d), I certify that the instant action:

  ☐        IS           related to pending or closed civil or criminal cases
                        previously filed in this court, or any other Federal or State
                        court, or administrative agency as indicated below:



  ☒        IS NOT       related to any pending or closed civil or criminal case filed
                        with this Court, or any other Federal or State court, or
                        administrative agency.
Case 6:20-cr-00078-PGB-DCI Document 18 Filed 06/11/20 Page 2 of 3 PageID 52




           I further certify that I will serve a copy of this Notice of Pendency of

  Other Actions upon each party no later than eleven days after appearance of the

  party.

  Dated: June 11, 2020

                                            Respectfully submitted,

                                            MARIA CHAPA LOPEZ
                                            United States Attorney


                                       By: s/ Amanda S. Daniels
                                           Amanda S. Daniels
                                           Assistant United States Attorney
                                           Bar No. 111444
                                           400 W. Washington Street
                                           Suite 3100
                                           Orlando, Florida 32801
                                           Telephone: (407) 648-7500
                                           Fax: (407) 648-7643
                                           E-mail: amanda.daniels@usdoj.gov
Case 6:20-cr-00078-PGB-DCI Document 18 Filed 06/11/20 Page 3 of 3 PageID 53




  U.S. v. CHAMBERS                                Case No. 6:20-cr-78-Orl-40DCI

                           CERTIFICATE OF SERVICE

         I hereby certify that on June 11, 2020, I electronically filed the foregoing

  with the Clerk of the Court by using the CM/ECF system which will send a

  notice of electronic filing to the following:

         Mark P. Rankin, Esq.
         Brett McIntosh, Esq.




                                             s/ Amanda S. Daniels
                                             Amanda S. Daniels
                                             Assistant United States Attorney
                                             Bar No. 111444
                                             400 W. Washington Street
                                             Suite 3100
                                             Orlando, Florida 32801
                                             Telephone: (407) 648-7500
                                             Fax: (407) 648-7643
                                             E-mail: amanda.daniels@usdoj.gov
